Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention")(PCT Rule 13.1). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories ('groups'):

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. 
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).




Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10, drawn to an apparatus for collection cerebral data (i.e., a first product). 
Group II, claims 11-16, drawn to a method for collection cerebral data (i.e., a first method).
Group III, claims 17-24, drawn to a method for collection cerebral data (i.e., a second method).
Group IV, claim 25, drawn to a system for detecting neurocognitive disorders (i.e., a second product).

Groups I to IV are found to lack of unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Groups I and II, I and III, II and IV, and III and IV lack unity of invention because even though the inventions of these groups require the technical feature of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sahin et al., US 2015/0223731 A1, hereinafter Sahin. 
Sahin teaches systems, environment and methods support anticipation and identification of adverse health events and/or atypical behavioral episodes (Abstract) such as “neurocognitive disorders in the patient” ([0259]: the unwellness conditions can include…neurodegenerative conditions, as well as other neural conditions).
Sahin teaches in claims 1, 10 and 20 the technical feature required in Groups I and II, I and III, II and IV, and III and IV:
“collecting the cerebral data” ([0258]: the physiological data can include…cerebral blood flow dynamics (e.g., providing insight into brain dynamics))
“via a pluratliy of sensors including at least one audio sensor and at least one electromagnetic sensor” (claim 1: collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data), 
“the plurality of sensors disposed within a headset placed on the patient’s head” (claim 1: a wearable data collection device designed to be worn upon a head of a wearer; and [0107]: the wearable data collection device that includes a headphone or bone-conduction speaker).
a posteriori between Groups I and II, I and III, II and IV, and III and IV.

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of “a plurality of sensors for collecting cerebral data, the plurality of sensors include at least one audio sensor and at least one electromagnetic sensor disposed upon the headset according to a predetermined sensor distribution pattern”; and “a processing unit for receiving the collected cerebral data and transmitting the cerebral data collected from the pluratliy fo sensors to a remote processor/a computer”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sahin et al., US 2015/0223731 A1, hereinafter Sahin. 
Sahin teaches systems, environment and methods support anticipation and identification of adverse health events and/or atypical behavioral episodes (Abstract) such as “neurocognitive disorders in the patient” ([0259]: the unwellness conditions can include…neurodegenerative conditions, as well as other neural conditions).
Sahin teaches in claims 1, 10 and 20 the technical feature required in Groups I and IV:
“a plurality of sensors for collecting cerebral data” ([0258]: the physiological data can include…cerebral blood flow dynamics (e.g., providing insight into brain dynamics)), 
claim 1: collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data) 
“disposed upon the headset according to a predetermined sensor distribution pattern” (claim 1: a wearable data collection device designed to be worn upon a head of a wearer; and [0107]: the wearable data collection device that includes a headphone or bone-conduction speaker); and
“a processing unit for receiving the collected cerebral data and transmitting the cerebral data collected from the pluratliy fo sensors to a remote processor/a computer” (claim 1: collect…sensor data…transmitting, via a wired or wireless transmission link, a data transmission to the third party computer device).
Therefore the special technical features of Groups I and IV are distinct and unity of invention is lacking a posteriori between Groups I and IV.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical features of “collecting the cerebral data via a pluratliy of sensors including at least one audio sensor and at least one electromagnetic sensor, the plurality of sensors disposed within a headset placed on the patient’s head”; “associating the collected cerebral data with a generated timecode”; and “comparing the cerebral data with historical cerebral data to determine a neurocognitive disorder detection score”, these technical features are not special technical features as 
Sahin teaches systems, environment and methods support anticipation and identification of adverse health events and/or atypical behavioral episodes (Abstract) such as “neurocognitive disorders in the patient” ([0259]: the unwellness conditions can include…neurodegenerative conditions, as well as other neural conditions).
Sahin teaches in claims 1, 10 and 20 the technical feature required in Groups II and III:
“collecting the cerebral data” ([0258]: the physiological data can include…cerebral blood flow dynamics (e.g., providing insight into brain dynamics))
“via a pluratliy of sensors including at least one audio sensor and at least one electromagnetic sensor” (claim 1: collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data), 
“the plurality of sensors disposed within a headset placed on the patient’s head” (claim 1: a wearable data collection device designed to be worn upon a head of a wearer; and [0107]: the wearable data collection device that includes a headphone or bone-conduction speaker).;
“associating the collected cerebral data with a generated timecode” (claim 1: analyze the sensor data to identify a time progression of measurements); and 
[0099]: a session feedback or comments regarding the individual’s participation in the evaluation session compared to the individual’s typical at-home behaviors; [0264]: the learning engines 1118 may use the data 1114 related to small motions and their dynamics to make ongoing assessments or quantifications of the symptoms ab behaviors of the individual 1102) – to quantify the symptoms is considered to “determine a detection score” as claimed.
 Therefore the special technical features of Groups II and III are distinct and unity of invention is lacking a posteriori between Groups II and III.

Election of Species
This application contains claims directed to more than one species of the generic invention in Group III. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Species 1: Claims 20-21, drawn to the machine learning classification process that processes the cerebral data according to unsupervised learning algorithms in order to detect key features.
Species 2: Claims 22-23, drawn to the machine learning classification process that processes the cerebral data according to supervised learning algorithms in order to detect key features.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Currently, the following claim is generic: Claim 17. 
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2 the species lack the same or corresponding special technical feature for the following reasons:
The above species lack unity of invention because the groups do not share the same or corresponding technical feature, therefore unity of invention is lacking a priori among Species 1-2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not 

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).)
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793